DEED OF AMENDMENT is made on 31st March 2008
 
Between
 

 
(1)
China Water and Drinks, Inc., incorporated in the State of Nevada, United States
of America, and having its principal office at Unit 07, 6/F, Concordia Plaza, 1
Science Museum Road, Tsimshatsui East, Kowloon, Hong Kong (the "Chargor"); and

 

 
(2)
Goldman Sachs International, an unlimited liability company organized and
existing under the laws of England and Wales with its registered office at
Peterborough Court, 133 Fleet Street, London EC4A, 2BB, England, as trustee for
the Holders (the "Security Agent");

 

 
(3)
Fine Lake International Limited, incorporated in the British Virgin Islands and
having its registered office at P.O. Box 957, Offshore Incorporations Centre,
Road Town, Tortola, British Virgin Islands (the "Company").

 
RECITALS
 
(A)
The Chargor has granted a charge over the shares it holds in the Company in
favour of the Security Agent pursuant to a share charge dated 25 January 2008
(the “Share Charge”).

 
(B)
The parties desire to amend with effect from the date of this Deed (the
“Effective Date”) the Share Charge such that at all times no more than 65% of
the shares held by the Chargor in the Company shall be charged in favour of the
Security Agent.

 
NOW THE PARTIES AGREE AS FOLLOWS:
 
1
With effect from the Effective Date, the Share Charge shall be amended as
follows:

 

 
1.1
by deletion of the defined term "Additional Shares" in its entirety and its
replacement with the following definition:

     

    "Additional Shares" means such number of shares in the capital of the
Company which the Chargor owns in the future in addition to the Shares,
including, but not limited to, additional shares issued to the Chargor in
connection with any warrant, option, share split, issue of bonus shares or
recapitalisation so as to ensure that at all times the number of shares charged
by this Charge in favour of the Security Agent shall equate to 65% of the shares
in the capital of the Company owned by the Chargor and all Related Rights
thereto."; and

 

 
1.2
by deletion of the defined term "Shares" in its entirety and its replacement
with the following definition:

     

    "Shares" means 32,500 shares of par value US$1.00 which are registered at
the date of this Charge in the name of the Chargor and all warrants, options or
other rights to subscribe for, purchase or otherwise acquire shares of the
Company held by the Chargor (provided always that the number of Shares charged
under this Charge in favour of the Security Agent shall not exceed 65% of the
number of shares of the Company registered in the name of the Chargor.".

 

--------------------------------------------------------------------------------


 
2
Any ancillary documents issued to the Security Agent under the Share Charge
requiring consequential amendment owing to the amendments to the Share Charge
shall be returned to the Chargor upon receipt by the Security Agent of duly
executed replacement documents (satisfactory to the Security Agent).

 
3
Each of the Chargor and the Company warrant to the Security Agent that:

 

 
3.1
it is a company duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of incorporation;

 

 
3.2
it has the corporate power to enter into and perform its obligations under this
Deed and has taken all necessary corporate action to authorise the execution,
delivery and performance of this Deed;

 

 
3.3
this Deed is evidence of their valid and binding obligations that are
enforceable against each of them in accordance with its terms;

 

 
3.4
no application or order has been made for the its winding up, no action has been
taken to seize or take possession of any of its assets;

 

 
3.5
there are no unsatisfied judgements against its and it is able to pay its debts
as they fall due; and

 

 
3.6
it shall execute all documents and do all acts and things reasonably required
for the purposes of giving effect to this Deed.

 
4
This Deed shall be governed by and construed in accordance with the laws of the
British Virgin Islands and the Parties agree to submit to the jurisdiction of
the courts of the British Virgin Islands.

 
5
This Deed may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
instrument.

 
This Deed has been signed on behalf of the Security Agent and executed as a deed
by the Chargor and the Company and is delivered on the dated specified above.
 
2

--------------------------------------------------------------------------------



Execution Page
 
Chargor
 
EXECUTED and DELIVERED
as a Deed by
China Water and Drinks, Inc.



By:                    [ex10-2sig1.jpg] 

--------------------------------------------------------------------------------

Name:
Capacity:


in the presence of:



Witness: /s/ Chung, Kai Shun              
Name: Chung, Kai Shun
Address:    8/F., Skyline Plaza Hotel
644 Tong Fu Rd East, Guangzhou
 
Company


EXECUTED and DELIVERED
as a Deed by
Fine Lake International Limited



By:                    [ex10-2sig2.jpg]

--------------------------------------------------------------------------------

Name:
Capacity:


in the presence of:



Witness: /s/ Chung, Kai Shun              
Name: Chung, Kai Shun
Address:    8/F., Skyline Plaza Hotel
644 Tong Fu Rd East, Guangzhou
 
Security Agent
 
EXECUTED by
Goldman Sachs International


By: /s/ Buck Ratchford                              
Name: Buck Ratchford
Capacity: Managing Director
 
3

--------------------------------------------------------------------------------


 